 17319 NLRB No. 4RICHLAND MOULDED BRICK CO.1The Charging Party has excepted to some of the judge's credibil-ity findings. The Board's established policy is not to overrule an ad-
ministrative law judge's credibility resolutions unless the clear pre-
ponderance of all the relevant evidence convinces us that they are
incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record
and find no basis for reversing the findings.1The relevant docket entries are as follows: The charge was filedon April 6, 1994, the complaint issued on May 19, 1994, and the
hearing was held on October 18 and 19.2All dates hereinafter are within 1993 unless otherwise indicated.Richland Moulded Brick Company and MichaelStickney. Case 8±CA±26283September 20, 1995DECISION AND ORDERBYMEMBERSBROWNING, COHEN, ANDTRUESDALEOn June 7, 1995, Administrative Law Judge RobertM. Schwarzbart issued the attached decision. The
Charging Party filed exceptions and a supporting brief.
The Respondent filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.ORDERThe recommended Order of the administrative lawjudge is adopted and the complaint is dismissed.Rufus L. Warr, Esq., for the General Counsel.Steven LePage and R.Scott Summers, Esqs. (R.T.
Blankenship & Associates), of Greenwood, Indiana, for theRespondent.DECISIONSTATEMENTOFTHE
CASEROBERTM. SCHWARZBART, Administrative Law Judge.This case was heard in Mansfield, Ohio, on a complaint
issued pursuant to charges filed by Michael W. Stickney, an
individual.1The complaint alleges that Richland MouldedBrick Company (the Respondent) violated Section 8(a)(1)
and (3) of the National Labor Relations Act, by laying
Stickney off and by not recalling him because he had en-
gaged in union activities while working for a previous em-
ployer, New Artesian Industries (Artesian) and Section
8(a)(1) and (4) of the Act for also having done so becausehe had filed a charge against Artesian with the National
Labor Relations Board (the Board), alleging discriminatory
discharge. The complaint further alleges that the Respondent
independently violated Section 8(a)(1) of the Act when its
plant superintendent declared in the presence of employee
Randal Jarvis, directly to Jarvis and/or indirectly in an over-heard statement to another supervisor, that Stickney wouldnot be recalled because he had a pending case against Arte-
sian before the Board and that the Respondent did not need
that kind of trouble. The Respondent contends that Stickney
was but one of 11 employees who were laid off at the time
solely for business reasons, that the large majority of those
employees thereafter were recalled but that Stickney was not
because of his poor job performance and attitude. The Re-
spondent, in its timely filed answer, denied the commission
of unfair labor practices.2All parties were given full opportunity to participate, to in-troduce relevant evidence, to examine and cross-examine wit-
nesses, and to file briefs. Briefs, filed by the General Coun-
sel and the Respondent, have been carefully considered. On
the entire record, including my observation of the witnesses
and their demeanor, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, an Ohio corporation with an office andplace of business in Mansfield, Ohio, has been engaged in
the manufacture and nonretail sale of bricks. From its Ohio
facility it annually sells and ships product valued in excessof $50,000 directly to points outside the State of Ohio. The
Respondent admits and I find that it is an employer engaged
in commerce within the meaning of Section 2(2), (6), and (7)
of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. BackgroundThe Respondent, engaged at its Mansfield, Ohio plant inthe manufacture and nonretail sale of wood-molded bricks,
some of which were glazed, produced about 12 million
bricks per year. At the time of the hearing, the Respondent
employed approximately 50 workers, a number that fluc-
tuated dramatically because of the seasonal nature of the in-
dustry and because of the Respondent's dependence on major
orders. The Respondent's facility was not unionized.Dudley Frame was the Respondent's president and prin-cipal owner; Scott Frame the vice president with overall
plant management responsibilities; Mike Rock the plant su-
perintendent and Paul Brown and Randall Brown, brothers,
were yard supervisor and production foreman, respectively.
Paul Brown supervised packaging, while Randall Brown
oversaw the brick-glazing process, including tonging and
hacking, terms which will be defined below. The Charging
Party, Michael W. Stickney, variously worked for both Paul
and Randall Brown while with the Respondent.Stickney, on layoff from a different employer at the timeof the hearing, was employed by the Respondent as a laborer
at various work stations from May 7 until his December 3
layoff. Before commencing his employment with the Re-
spondent, Stickney, on November 20, 1992, had filed unfair
labor practice charges against a prior employer, Artesian, in
Case 8±CA±25028. That matter was consolidated with four
more cases also filed against that employer by Local 719,
International Union of Electronics, Electrical, Furniture,
Technical, Salaried and Machine Workers, AFL±CIO, onVerDate 12-JAN-9915:09 Jul 27, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\3194apps04PsN: apps04
 18DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Although Stickney testified that the conversation with PaulBrown had occurred only about 2 weeks before his layoff, the par-
ties stipulated that the second shift, during which this incident sup-
posedly had taken place, was discontinued after July and, accord-
ingly, could not have happened after that month on that shift. There-
fore, if the conversation occurred at all, it either was on the day shift
or it took place about 4 months earlier than described. As the facts
will indicate, a number of the Respondent's complaints about
Stickney, presented as reasons for not recalling him, also transpired
while he was on the second shift, months before the time of his lay-
off and the decision not to recall him.whose behalf Stickney assertedly had been active while withArtesian. At the time of the trial of this matter, the hearing
in the consolidated cases involving Artesian still was pend-
ing.Until the second shift was discontinued after July, the Re-spondent had operated with 2 shifts, with 40 to 45 employees
on the first shift and 9 to 10 on the second. After July, the
plant went to 1 shift, generally with 50 to 60 employees. As
noted however, these numbers were subject to fluctuation.B. The Facts1. Stickney's layoff and preceding eventsStickney testified that about 2 or 3 weeks before his De-cember 3 layoff, Yard Supervisor Paul Brown had ap-
proached him near the monorail while Stickney was working
the second shiftÐfrom 4 p.m. to midnightÐand asked if
Stickney had been involved in union activities at Artesian.3When Stickney replied that he was fired because of his union
activities, Brown asked what it had been about. Stickney reit-erated that he had been fired by Artesian because of his
union activities, but that Artesian had claimed that he had
used abusive language and had threatened to do bodily harm
to a supervisor. Brown merely laughed.Stickney averred that on about December 1, 2 days beforehis layoff, he went to Plant Manager Mike Rock, telling
Rock that he had heard that he was going to be laid off.
Rock replied that he knew that there was a snitch in the shop
and that he was going to get him. Stickney repeated that he
had heard that there was going to be a layoff. Rock con-
firmed that there would be one soon. When Stickney asked
if he was going to be laid off, Rock answered that he was
not sure. Stickney told Rock that he had been active in the
Union at Artesian. Rock stated that he had heard of that and
wanted to know about it. Stickney then repeated to Rock
that, at Artesian, he had been accused of having used abusive
language and of having threatened to do bodily harm to a su-
pervisor. Stickney denied that there had been such conduct,
pointing out that there were no witnesses to back the Com-
pany and that the Labor Board was supporting his case
against Artesian.Stickney also told Rock that, at Artesian, he had been incharge of safety violations, had been a union trustee, a stew-
ard, and had taken care of workers' compensation. Stickney
informed Rock that, because of a rumor in the shop that he
was involved in union activities, he had been approached by
men within the Respondent's plant who had wanted him to
start a union, but that he did not want to have anything to
do with it. All he wanted was to put in his 8 or 10 hours,
get a paycheck, and go home. Stickney did not want any-
thing more to do with union activities; he had been off workfor almost 3 years because of those activities; had lost hismarriage, everything, and was fed up. Rock declared that he
did not know about the layoff; he would see what he was
going to do.Paul Brown denied that he had known of legal proceedingsbetween Stickney and any former employer and that he had
asked if Stickney had participated in union activities.Rock also testified that he never had spoken to Stickneyabout any lawsuits against the latter's former employers and
denied that Stickney had told him that he had filed a pro-
ceeding before the Labor Board against Artesian. Rock fur-
ther denied having had any conversation with Stickney con-
cerning whether Stickney had had anything to do with a
union and having told Stickney that there was a snitch in the
shop whom the Company was going to get out. Stickney had
told Rock only that he had heard a rumor that there was
going to be a layoff.Stickney learned of his layoff 2 days later from the sec-retary in the Respondent's main office who confirmed that
he was being laid off that day. He again went to speak to
Rock about his layoff. Rock told Stickney that if the men in
the shop wanted him to work, the Respondent would keep
him. When Stickney asked to whom he should talk, Rock
suggested that he talk to machine operator Mike Noe.
Stickney then went to see Noe, asking if he could use him
on the monorail; Stickney could use the money. Noe de-
clined, stating that he had enough help.Stickney then approached Production Foreman RandallBrown, asking if he needed any help on the hacker, but
Brown referred him back to Rock. Accordingly, Stickney's
layoff became effective on December 3.2. Stickney's efforts at recallIn late January 1994, having heard that everyone laid offwith him had been recalled, Stickney called the Respondent's
main office. As Rock and Vice President Scott Frame were
unavailable, he spoke to Paul Brown, telling Brown that he
had heard that the Respondent was hiring new help and that
he would like to come back to work, hopefully on the next
Monday. Brown replied that he did not know and would
have to talk to Rock. Stickney reiterated that he had heard
that the Company was hiring new help, to which Brown re-
plied that the Respondent could not keep the employees it
had and had to hire new help. When Stickney asked why he
had not been called back, Brown said that he did not know
but would talk to Mike Rock and have Rock get back to
him. Rock, however, did not call.On the following late January, Monday, at 8 a.m.,Stickney went to the Respondent's office where he met with
Scott Frame. Stickney told Frame that he would like to come
back to work and asked if the Company was then hiring.
Frame answered that he did not know and referred him to
Rock in the shop. When Stickney entered the shop, he saw
``many'' new employees who had not worked while he was
there. Rock suddenly appeared and told Stickney to get out
of the shop. Stickney replied that he had Scott Frame's per-
mission to be there. Rock asked what Stickney wanted.
Stickney told him that he wanted to have his job back. Rock
answered that they were not hiring. Stickney asked what
Rock meant that he was not hiring; he had laid him off and
had called everybody but him back to work. Stickney pointed
out some of the new employees, and one in particular, who,VerDate 12-JAN-9915:09 Jul 27, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\3194apps04PsN: apps04
 19RICHLAND MOULDED BRICK CO.4To establish some connection between the Respondent and Arte-sian, the prior employer where Stickney's union activities took place,
Stickney testified that, while at Artesian, he saw a Respondent's
salesman, whom Stickney recalled only as ``Rex,'' talking there to
an Artesian engineer who made glaze to be used on bricks. Rex was
attempting to determine what might be done to make the glaze ad-
here better and to improve its color after application. Stickney ex-
plained that neither company supplied the other but that they assisted
each other with respect to brick glaze. Subsequently, after Stickney
went to work for the Respondent, he asked this salesman if he ever
had been to Artesian. The salesman replied that he had gone there
to check on the glaze.Stickney explained his failure to list Artesian as a prior employeron his application for employment with the Respondent by stating
that the Respondent's office secretary had told him that it would not
be necessary to do so. Accordingly, the only earlier employer shown
in the application was Shelby High School, where Stickney had
worked after leaving Artesian.Scott Frame, in turn, testified that, since the Respondent did notsell bricks to Artesian, there would have been no reason for its sales-
man to be there and that no one named Rex ever had worked for
the Respondent.5Jarvis, employed by the Respondent as a laborer from May 9,1993, to March 21, 1994, was laid off on December 3 at the same
time as was Stickney, but was recalled by January 7, 1994. A friend
of Stickney who testified on his behalf, Jarvis' original statement
that he had voluntarily resigned his job with the Respondent in
March 1994 to go into his own business, to wit, a pizza business
then purchased by his parents, was contradicted by his own subse-
quent evidence that he had been pressured to leave the Respondent's
employ and that his departure had been acrimonious.Stickney said, was doing his job, work that Stickney coulddo. Rock declared that they were qualified in their jobs.
Stickney retorted that he had done those jobs, too. Rock told
Stickney that he was not calling him back and that he should
leave the shop. Accordingly, Stickney left the Respondent's
premises.The parties stipulated at the hearing with respect to theDecember 3 layoff involving Stickney that the following 10
employees also then were furloughed: Richard Irwin, Timo-
thy Shepherd, Allen Smith, Seth Williams (a/k/a William
Williams), Michael Boyd, Randal Jarvis, Phyllis Montgom-
ery, Michelle Hall, Sherie Ogle, and Laura Owens. All of the
above returned to work on about January 7, 1994, with the
exception of Shepherd, Williams, and Stickney, who have
not worked for the Respondent since December 3. The
record is not clear as to whether the Respondent had offered
recall to Williams and Shepherd, but it does show that the
Respondent, when summoning back its workers from layoff,also brought in a number of new employees who, inter alia,
performed work previously done by Stickney. Accordingly,
I find that after January 7, 1994, the Respondent replaced
Stickney with new employees.43. Randal Jarvis' testimony and experiencesRandal L. Jarvis5testified that, on about January 7, 1994,while working near the monorail, approximately in the mid-
dle of the shop, he overheard a conversation between Rock
and Paul Brown. Brown asked Rock why everyone had been
called back but Stickney. Rock replied that Stickney had had
too much trouble with the Labor Board and, through the
Union, with Artesian, and that he was not going to call him
back because of that. Although the plant generally was verynoisy, Jarvis was doing work at the time, sorting glazes, thatenabled him to hear well.Jarvis related that about 2 days later, on January 9, heasked Rock, by a work station near the latter's office, if he
was going to recall Stickney. Rock said no. When Jarvis
asked why, Rock answered that Stickney had a case with the
Labor Board against Artesian, that he had a workers' com-
pensation claim against Artesian, and that he did not need
that kind of trouble. Jarvis explained that he did not have a
habit of asking management about other employees and had
done so with respect to Stickney only because he was a
friend.Rock, in responding to Jarvis' testimony, could not recallhaving had any discussion with either Paul Brown or Randall
Brown concerning Stickney's return to work other than dis-
cussing on the merits whether to recall him. He never had
told Paul Brown that Stickney had too many cases before the
Labor Board and that he did not need that kind of trouble.
Rock also denied having spoken to Jarvis about Stickney and
that Jarvis had inquired as to whether Stickney would return
to work.Jarvis averred that from the time of his December 1993layoff until his March 1994 resignation, the Respondent hired
about 50 new employees.Jarvis connected the harassment by the Respondent whichled to his departure to his friendship with Stickney. Jarvis re-
lated that, in early February 1994, Rock had asked why he
still was running around with Stickney. Jarvis replied that he
and Stickney were still friends.Jarvis described a conversation in Rock's office with Pro-duction Foreman Randall Brown just as Jarvis arrived for
work about a month before he left the Respondent's employ.
Brown, a stipulated supervisor within the meaning of the
Act, oversaw the front hacking belt, while his brother, Paul
Brown, supervised the monorail. Paul Brown and employees
Roy Duncan and Johnny Stevens also were present. When
Jarvis came in, Randall Brown told him that he would be
going to work on the hacking belt that morning. Jarvis asked
why was he not going back into grinding since he had
worked at that job for almost a month. Randall Brown re-
plied that Rock had told him to put Jarvis ``out there'' to
see if they could make him or break him. When Jarvis asked
what that meant, Randall Brown told him that he and Rock
had bet that they could make him quit. Accordingly, Jarvis
worked on the hacking belt that day, was switched to the
monorail on the following day and then, contrary to Com-
pany practice, was changed repeatedly to other jobs. Usually,
employees did the same job every day unless there was a
specific need to move an employee into a different depart-
ment. Jarvis had begun work on the monorail, was moved to
the hacking belt, and then was assigned to grinding. Rock
had told him that he would be staying in grinding perma-
nently, which was what Jarvis had wanted.Jarvis described the hacking belt as a conveyor line fromwhere the bricks, after being sprayed with glaze, were lifted
from the conveyor belt, flipped, and stacked onto kiln cars
on which the bricks were taken to the oven for refiring in
order to bring out the glaze. The grinding room was where
raw shell was ground into fine dust for use in making bricks.
Jarvis considered the grinding job to be better than working
the hacking belt because in grinding it only was necessary,
protected by dust masks, to watch the equipment and keepVerDate 12-JAN-9915:09 Jul 27, 1999Jkt 183525PO 00000Frm 00003Fmt 0610Sfmt 0610D:\NLRB\319\3194apps04PsN: apps04
 20DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Since no unfair labor practice charges were filed concerning Jar-vis' employment with the Respondent, no findings are made with re-
spect thereto.7Although Noe was a supervisor within the meaning of the Actby the time of the hearing, he still was a production employee when
Stickney was with the Respondent.it clean so that it could run. The hacking belt, which requiredmuch lifting, was back-breaking work which could run from
8 to 14 hours a day.Jarvis related that about a week after the above conversa-tion with Randall Brown, while his job assignments were
being continually changed, Rock came to him while he was
working at the back end of the hacking belt, picking up 10
bricks at a time with tongs and putting them on the belt, and
asked how much longer was it going to take before he quit.
Employees Dennis Sowders, Rich Irwin, and Rich Carol,
among others, assertedly present at the time, did not testify.
Jarvis answered, ``Whenever hell froze over.'' During the
week between the conversations with Randall Brown and
Rock, Jarvis had been assigned to the tongs, to the front and
rear parts of the hacking belt, to the heat transfer where
green bricks were pulled out of the dryers and put on cars,
to the monorail, to sorting glaze, to packing and to the yard.
Thereafter, Rock occasionally would come to Jarvis' work
area and exchange ``smart remarks'' with him.64. The Respondent's layoff and recall policiesVice President Scott Frame, Plant Superintendent MikeRock, and Monorail/Packaging Foreman Michael A. Noe7collectively testified that, while layoffs were common, they
did not occur at any specific time of the year since the Re-
spondent's business not only was seasonal, but also was de-
pendent on the receipt of major customers' orders. Also, ad-
ditional help was required during certain aspects of the pro-
duction process so that more employees were needed when
bricks were being sorted and/or glazed than when unglazed
bricks were being produced.Seniority played no role in the Respondent's determina-tions as to which employees should be recalled from layoff.
Frame related that it was the Respondent's policy to recall
the best employees from layoff as needed. Rock testified that
he had the final decision as to who would be recalled, a de-
termination that was based on the employee's job perform-
ance, work records, including those for lateness and absen-
teeism, and the supervisors' recommendations. A decision
was made before recall as to how many workers were need-
ed, the different duties that each could perform, and the num-
ber of machines they could operate.Rock testified that he had made the decision to not recallStickney because his job performance had been very poor.
While he had been with the Company, Stickney had turned
down different proffered assignments and, accordingly, could
not run all the necessary machines or do many of the jobs
that had to be done. Also, Rock had found it necessary to
reassign Stickney from the setting machine to the monorail
because Stickney had threatened that, if left on that job, he
would hit his head and file a workers' compensation claim.
Randall Brown also had reported to Rock that, if left on the
tonging belt, a job that required much lifting, he would drop
a brick on his toe and file a workers' compensation claim.
Then rank-and-file employee Mike Noe had reported to Rockthat while there was much work to be done on the monorailand elsewhere, Stickney had gathered other employees in
groups about him where they talked instead of doing their
jobs. Rock had discussed the prospect of Stickney's recall
with Supervisors Randall Brown and Paul Brown, neither of
whom wanted Stickney to work for them again.Paul Brown and Randall Brown both confirmed that theyhad participated in the decision to not recall Stickney and
had recommended against doing so. This was because
Stickney, in addition to his poor work attitude in rejectingassignments, had torn up equipment and property, had pro-
vided the wrong bricks for a major color blending job, had
damaged the overhead door to the plant by driving a forklift
truck into it, had not returned to work from lunch on a given
payday, had argued with them when his work was being cor-
rected, and had engaged in other infractions all of which will
be considered below.Frame related, with respect to his job performance, thatabout three times during Stickney's employment, he had seen
Stickney apparently drunk in the plant. Stickney's speech on
those occasions had been slurred and loud and he had walked
with a weaving gait. While Frame, contrary to his own work
rules, had never spoken to Stickney about his apparent in-
toxication on the job or suggested testing to determine if he,
in fact, was sober or under the influence, Frame confirmed
Stickney's testimony that he had praised Stickney on about
four occasions for being a good worker. This was so in spite
of his negative view of Stickney, including that Stickney,
more than any other employee, would try to talk to Frame
when he walked through the plant. Stickney's testimony that
the Respondent's president, Dudley Frame, in the autumn of
1993 also had praised him as a good worker was not rebut-
ted.5. Stickney's work performancea. Selection of the wrong bricksPaul Brown testified that when he arrived for work on amorning in the early summer of 1993, he learned that, during
the preceding night, Stickney, at the time a tow motor opera-
tor on the then still operating second shift, had given the
men the wrong bricks for a job where the Respondent was
to package 100,000 bricks for a customer who needed eight
different colors of blended bricks. When Brown told
Stickney that he must have messed up and gotten the bricks
from the wrong row, Stickney became angry, telling Brown
that he was tired of people telling him that he was doing
things wrong at the plant. He proceeded to ``cuss'' at Brown,
repeating that he was tired of being told that he did things
wrong and that he had not used the wrong bricks. After
Stickney had finished his tirade, Brown told Stickney that if
this ever happened again, he was going to fire him. Stickney
pointed at Brown and told him to go ahead and fire him; he
would sue Brown. Paul Brown denied having known that
Stickney was pursuing legal proceedings against another em-
ployer.Paul Brown thereafter reported to Rock that, although hehad told Stickney the exact location of the bricks to be used
for a special blend job, he had not used those bricks and that,
therefore, the color was different and the job was ruined. As
a result, it was necessary to break the job down and to
change the bricks. Paul Brown told Rock that Stickney hadVerDate 12-JAN-9915:09 Jul 27, 1999Jkt 183525PO 00000Frm 00004Fmt 0610Sfmt 0610D:\NLRB\319\3194apps04PsN: apps04
 21RICHLAND MOULDED BRICK CO.8Supervisor Smith no longer was with the Respondent at the timeof the hearing.9A cube is a package of 325 bricks.10Taylor, employed by the Respondent from May to December1993, had worked in production under Paul Brown's supervision.11Although Brown testified that all three employees had receivedwritten warnings from him because of the incident, the Respondent's
offer of the written warning purportedly given to Stickney was re-
jected because it neither was dated nor ever shown to Stickney.
Since Stickney had not previously known of that document, it could
not have served as a prior warning to him and, from the foundation
laid for its receipt into the record, in the context of the Respondent's
other deviations here from its supposedly established work rules, it
could not be determined whether the ``warning'' had been prepared
on about October 29 or en route to the hearing.12When the glazing process was not in progress, Stickney wouldreturn to work at the other end of the plant.been verbally reprimanded. There was no written recordmade of this infraction or of the verbal reprimand.Stickney explained that when he delivered the wrongbricks, he had been a tow motor operator for only 2 weeks
and had not had much experience in picking up different
kinds of bricks because they all looked the same. He had
gathered the bricks that his then supervisor, Jimmy Smith,8had told him to get. When Paul Brown told Stickney on the
next day that he had gotten the wrong bricks and asked
where he had obtained it, Stickney had replied, ``Right down
where Jimmy Smith had told him to get it.'' Stickney told
Paul Brown that if he had any trouble with the way in which
he had had put the bricks together, he should talk to his su-
pervisor, Smith.b. Damage to the overhead door and to otherRespondent's propertyDuring the late spring or early summer of 1993, Stickneyadmittedly ran a forklift into an overhead door. He reported
this incident within 15 minutes to Maintenance Supervisor
Steve Rock, Mike Rock's brother. Stickney related that Steve
Rock had told him not to worry about this; that no damage
had been done. All that it would be necessary to do would
be to take the bolts off and put the door back on track.
Stickney denied that he ever had run into bricks or other ma-
terials in the plant while operating Respondent's vehicle.Paul Brown, however, testified that because of Stickney,the Respondent had had a lot of trouble with packages of
bricks being torn up in the yard and with the wrong bricks
being sent to dealers. Almost every morning when Brown
came to work, he learned that something had been torn up
on the second shift because of the forklift operator, Stickney
being the only one. Stickney's repeated response to Brown
was that it was going to take him time to learn the forklift
job. Paul Brown, who earlier had driven the forklift for some
years, knew that the forklift operation was hard, particularly
when the machine was used to pick up cubes of bricks.9Hehad continued to forebear, thinking that things would im-
prove.Mike Rock testified that, in late May or early June, PaulBrown reported to him that Stickney had damaged the plant
garage door, showing it to Rock. Rock did not say anything
to Stickney on that occasion but asked maintenance to try to
repair the door. They were unsuccessful, the door remained
damaged at the time of the hearing and, according to Frame,
its estimated replacement cost would be about $1000. Rock
related that he took no personal action but that Paul Brown
had given Stickney a verbal warning for that incident. Therecord however reveals that Stickney never was written up
or disciplined for damaging the door or for having torn up
or otherwise harming the Respondent's property.c. Use of alcohol during work hours andmiscellaneousinfractions
Scott Frame averred that, on about three occasions duringthe second shift, he saw Stickney apparently drunk in the
plant. Stickney's speech was slurred and loud and he walked
with a weaving gait. Frame however never spoke to himabout this. Frame related that the discontinued second shiftessentially had been unsupervised. Although, as will be dis-
cussed, such conduct was grounds for immediate discharge
under the Respondent's work rules, Stickney did not test or
otherwise was confronted when supposedly under the influ-
ence of alcohol at the plant. Frame explained that, while he
had expected that Stickney would be dealt with by lower-
level supervision for having been drunk while on the job, no
disciplinary action was ever taken against Stickney related to
alcohol use or for other reasons. When, months later, in De-
cember, Stickney was laid off, Frame testified that the layoff
solely was for lack of work and not for any of the infractions
attributed to Stickney.d. The failure to return to workÐthe AirportLoungeincident
Paul Brown testified that, on October 29, Stickney andemployees Dennis Sowders and Joe Taylor10did not returnto work from lunch. Stickney and Sowders, the next morn-
ing, claimed that they had been kidnapped by Taylor.11Stickney confirmed that, on October 29, he was ``kid-napped'' by fellow employees who had driven him to the
Airport Lounge about 4 miles from the Respondent's plant,
where employees often went on paydays to have lunch and
to cash their checks. Stickney testified that the employeeswho drove him to the Airport Lounge that day, Dennis
Sowders and Joe Taylor, would not drive him back to the
plant and would not let him call to explain his situation. As
a result, Stickney was compelled to stay at the lounge for 2
hours and missed the afternoon at work. He did not have any
drinks at the Airport Lounge until later, when it had become
clear that he would not be able to return to work, at which
time he had a ``draft.'' Stickney finally got home when Tay-
lor drove him back to his car at the Respondent's premises
at around 5:30 p.m. It had taken some time at the airport
Lounge to have lunch and to cash the checks. Stickney had
not been physically restrained from leaving, but did not have
his own transportation. Had he known that Sowders and Tay-
lor were going to keep him at the lounge, he would have left
with other employees who had returned to the plant.e. Reluctance to accept assignments; threats to injurehimself and to file false workers' compensation claimsProduction Foreman Randall Brown testified that Stickneyhad worked intermittently for him as a hacker and tonger,
particularly during a 2-month period in 1993 when the plant
was glazing bricks.12Tongers used tongs to pick up cubedVerDate 12-JAN-9915:09 Jul 27, 1999Jkt 183525PO 00000Frm 00005Fmt 0610Sfmt 0610D:\NLRB\319\3194apps04PsN: apps04
 22DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
13Stickney did recall one conversation with a foreman, not ref-erenced by the Respondent, on the matter of his readiness to accept
assignments. The foreman had asked him one day at about 5 p.m.
to help out in the kiln department on the next shift to replace an
employee who had gone home. Stickney replied that he would try
his best to help out until 7 p.m., but that his neck was bothering
him. Stickney informed Rock that he had then gone to the hospital
where swelling in his neck had been found causing him to take off
work for 3 days.bricks and place them on a belt that moved down the line.Stickney had preferred to work as a hacker who, as noted,
lifted somewhat lighter loads of bricks from conveyor belts
onto kiln cars, but Randall Brown would trade hackers to fill
in for tongers who had sore muscles. On one occasion,
Stickney told Randall Brown that he could drop a brick on
his toe and go home if he had to do tonging. Rock confirmed
that Randall Brown had reported to him during the summer
of 1993 that Stickney had threatened to drop a brick on his
toe and, thereby, have another workers' compensation case
against the Respondent. Rock did not take disciplinary action
against Stickney but left the course of action up to Brown.
He did not recall if Brown had reported any disciplinary ac-
tion against Stickney for that incident.Randall Brown conceded that although he was responsiblefor taking corrective action if Stickney, or any other em-
ployee, failed to conform to company rules, Stickney never
was written up for not wanting to work on the tong line or
for having threatened to harm himself to escape that assign-
ment. Stickney was not the only employee who ever had ex-
pressed a preference for working in a certain location. While
most of the employees complained, they did their jobs.
Stickney was the only employee who ever had threatened to
drop a brick on his toe. Brown related that each of his four
tongers and the man who flipped the bricks had asked him
to remove Stickney because they were doing his work for
him. Randall Brown however could not remember which em-
ployees had said this to him because the employee turnover
was so great.Nonetheless, Randall Brown never warned Stickney ver-bally or in writing. He related that Stickney had come to
work every day, had had no absenteeism problem, and had
produced good work product.As plant superintendent, Rock had not directly supervisedStickney but, from his periodic rounds of the plant and con-
versations with employees and their supervisors, he contra-
dicted Randall Brown by characterizing Stickney's work as
poor.In the summer of 1993, Rock had asked Stickney to workon the setting machine, which set bricks that had been un-
loaded from the racks onto cars. After Stickney had spent a
half hour on that job, he told Rock that if he did not take
him off the setting machine, Stickney was going to hit his
head, and file a workers' compensation case. Accordingly,
Rock reassigned Stickney to the monorail. Rock explained
that other employees had been assigned to the setting ma-
chine, that the work was not particularly onerous, and that
Stickney had not been assigned there for disciplinary reasons.
Two men usually worked the machine at the same time and
it might be necessary to pick up a damaged fallen brick,
throw it into a hopper 3 to 5 feet away, and replace it with
bricks kept in stock for that purpose. No disciplinary action
was taken as a result of Stickney's threat to file a bogus
workers' compensation claim.Stickney denied that he ever had told anyone that hewould drop a brick on his toe and, as a safety measure be-
cause of his work environment, he always wore steel-toed
safety shoes on the jobÐwhile with the Respondent and at
his subsequent place of employment.Stickney also disputed testimony that he had told Rockthat he would hit his head. According to Stickney, while he
was working on the setting machine, he had reached downto pick up a fallen brick. As he was doing this, two bricksfrom among those stored overhead on the machine's cush-
ions or pads fell hitting Stickney on the top of his head
knocking him out for a second or two. Mike Noe, the setting
machine operator at the time, and Freddy Brown, then an
employee, assertedly had witnessed this accident but did not
testify. Stickney explained that the setting machine, which
measured about 8 feet wide by about 6 feet, had a swinging
arm that descended to pick up bricks from a conveyor belt.
The machine repeated this process until it had gathered and
stored overhead about 500 bricks. The arm then swung out
over the top of a kiln car, placing the bricks into the car in
successive layers. During this process, the setting machine
operator was required to pick up any fallen bricks and put
it back in place so that the layering would come out even.
Stickney was retrieving fallen bricks when he was hit.
Stickney stated that he always had checked to make sure that
other bricks were not going to fall, but that the pads support-
ing the bricks were in bad condition having been wrapped
in duct tape. The two bricks that had struck him were of
heavy clay, measuring about 10 by 4 inches. Afterwards,
Stickney asked if Rock would take him off of the setting ma-
chine because both his head and neck hurt. Stickney did not
miss work because of this accident and did not go to a physi-
cian. He simply had wanted to go to another job because of
the resultant soreness. Rock had told Stickney, ``No problem;
go to the monorail.''13f. Talking with groups of employees during work hoursPaul Brown testified without contradiction that whenStickney worked at Brown's end of the production line, in
packaging, Stickney would gather together four of his friends
and that it had been necessary to separate these employees
from Stickney to get any work from them.Rock, too, testified, that at an unremembered time, MikeNoe, who then operated the monorail as a nonsupervisory
employee, went to Rock's office with a complaint that
Stickney and a couple of friends always were talking in
small groups, and that, although Noe had a lot of work to
do, every time he went by, those others were talking and not
doing their assigned jobs. No one was disciplined as a result
of Noe's report.Noe did not recall having spoken to Rock about Stickney.g. Threat to get evenNoe testified without contradiction that about 2 weeksafter the December 3 layoff, he, Bobby Tackett, and around
two other Respondent's employees encountered Stickney at
a small store near the Respondent's premises where the em-
ployees went to buy sandwiches. Stickney told the others that
he was deer hunting and the men spoke of deer hunting for
awhile. When asked how he was doing, Stickney replied thatVerDate 12-JAN-9915:09 Jul 27, 1999Jkt 183525PO 00000Frm 00006Fmt 0610Sfmt 0610D:\NLRB\319\3194apps04PsN: apps04
 23RICHLAND MOULDED BRICK CO.14Jarvis testified that he did not receive his copy of the rules untilhis last 2 weeks with the Respondent, while Stickney denied ever
seeing or receiving them.it didn't matter that ``they'' had laid him off, he was gettinghis unemployment and would get even with ``them.''6. The Respondent's work rules and their applicationVice President Frame produced for the record a documentprepared by himself, entitled ``Plant Rules, Policies and Pro-
cedures,'' as revised in July 1993, which, as indicated on the
last page, was in effect since at least January 4, 1991, and,
supposedly, was given to all new employees. The final page
of the document contained a block where the employees
were to sign and date acknowledgment that they had read,
or had had the rules read to them, that they understood the
rules and that they had received them.14The revised rules, inter alia, recognized six paid holidaysa year and established progressive discipline for lateness/-
absenteeism and a series of general rules; eliminated paid va-
cations until the Company was again operating profitably;
and, under ``Disciplinary Procedures,'' listed violations in
categories 1, 2, and 3, respectively. Category 1 infractions,
punishable by immediate discharge, included, among others,
the deliberate falsification of personnel or other records,
which include misrepresentation of an individual's ability,
experience, and qualifications when applying for a job, and
being under the influence of any alcoholic beverage or illegal
drugs while on Respondent's premises.Category 2, for which violation of any listed item was toresult in immediate layoff of varying duration, or dismissal
in severe or repeat cases, included unauthorized or negligent
operation of machinery or equipment; refusal to do the job
assigned by supervision; restricting output or attempting to
restrict the amount of work performed by others; and careless
workmanship.Category 3 violations, any of which was to result in dis-ciplinary action which might encompass layoffs or dismissal,
included an employee's leaving the plant or own department
during working hours, except on company business and with
management's approval, and wasting time or loitering during
work hours.Specifically, although Frame, as described, testified that hehad seen Stickney apparently drunk in the plant on three oc-
casions, three category 1 offenses each of which warranted
immediate discharge, Stickney was not reproved or dis-
ciplined in any way for such conduct. Stickney's failure to
list Artesian as a prior employer in his job application to the
Respondent also could have been a category 1 offense. His
time at Artesian, of course, was significant since that connec-
tion and the alleged emanating events form the basis for this
case.Frame conceded that the damage Stickney caused to theoverhead door by his operation of the forklift, and the cor-
respondent scarring of the forklift, constituted another
unpenalized category 1 violation, if deemed deliberate or,
from the language of the rules, a category 2 offense if con-
strued as negligent.Rock agreed that Stickney's refusals to accept certain as-signments were category 2 offenses even without his two as-
serted accompanying threats to harm himself and file false
workers' compensation claims against the Respondent if notremoved from the tonging line or from the setting machine.Rock further admitted that Stickney's practice of monopoliz-
ing the worktime of others by gathering and talking with
groups of employees during worktimes restricted those em-
ployees' work output and were category 2 violations, as was
his careless workmanship in putting the wrong bricks into
the circuit for the large eight color blending project pre-
viously described and his negligent use of the tow motor and
forklift to tear up company property.Stickney's category 3 failure to return to work from theairport lounge after lunch on October 29, under the Respond-
ent's policy of progressive discipline for unexcused absences,
at minimum, should have put him in line for a written warn-
ing.It however is clear that, in spite of the above supposedlypublished rules, Stickney was not disciplined for any of the
above infractions regardless of category, however repeated,
and no personnel file entry was offered to show that he had
received even a verbal warning. The only written warning as-
sertedly prepared, for Stickney's failure to return to work
from the Airport Lounge, never was shown to him. Rock
agreed that for months, until Stickney was laid off, the Re-
spondent was prepared to and did tolerate his behavior. Rock
explained that the rules did not become enforced at the plant
until recently and that, in 1993, they had been very loosely
administered, not just with respect to Stickney, but as to all
employees. While verbal reprimands should have been re-
corded, that practice was not always followed.7. The rejected workers' compensation claimBy decision, dated May 25, 1994, months after it was ap-parent that Stickney was not going to be recalled by the Re-
spondent from his December 3, 1993 layoff, the Ohio Bureau
of Workers' Compensation denied his benefits claim against
the Respondent for sprains to his right ankle and foot alleged
to have occurred on May 7, 1992, when Stickney assertedly
stepped off a tow motor into a hole. Noting that the emer-
gency room report stated that the alleged injuries had oc-
curred on the day before that claimed, on May 6, 1992,
while Stickney was getting out of his pickup truck, and that
his employment with the Respondent did not start until May
7, 1993, a full year after the alleged date of injury, the bu-
reau's administrator found that the alleged injuries were not
due to Stickney's employment.C. Discussion and ConclusionsThe evidence presented by the parties on each side of thisproceeding is flawed. Although the Respondent's witnesses
generally protested that Stickney was a poor worker who, on
three occasions, apparently had been drunk in the plant; who
had damaged an overhead door and other company property
by his incompetent operation of a forklift truck; who, by put-
ting the wrong bricks in the circuit, had ruined a large order
for color-blended product; who had been reluctant to accept
certain assignments to the point of twice threatening to injure
himself and file false workers' compensation claims in order
to be removed from designated jobs; who more than once
had restricted his own work output and that of other employ-
ees by gathering them into discussion groups during work
hours; and who, without company permission or valid ex-
cuse, had failed to return to work from an off-premisesVerDate 12-JAN-9915:09 Jul 27, 1999Jkt 183525PO 00000Frm 00007Fmt 0610Sfmt 0610D:\NLRB\319\3194apps04PsN: apps04
 24DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
lunch, he admittedly was laid off with 10 other employeesfor economic reasons only well after the occurrence of most
of the aforesaid asserted infractions. In spite of the fact that
the Respondent's published plant rules, ``Policies and Proce-
dures'' provided that virtually any of the aforesaid violations,
taken alone, were grounds for immediate dismissal or layoff,
Stickney never was demonstrably disciplined in any way but,rather, the undisputed evidence is that, during his employ-
ment, he was praised four times for being a good worker by
the Respondent's vice president, Scott Frame, and once by
President Dudley Frame. Even when assertedly he had yelled
at Supervisor Paul Brown for having spoken to him about the
ruined large order for blended bricks, there is no record of
even a verbal warning either for having scrapped the order
or for insubordination. As described by the Respondent's
witnesses, in the administration of the Company's personnel
policies, there was just about nothing the Respondent was
not prepared to tolerate long term. His work record and atti-
tude became factors only in the subsequent decision to not
recall him, not in his layoff. In a real sense, the Respondent
here is asking the Board to take Stickney's infractions in its
work place more seriously than it was prepared to do when
they occurred. In other, less pronounced circumstances, this
would raise possibly controlling questions as to whether
Stickney had been responsible for everything attributed.Nonetheless, however questionably the Respondent has ad-ministered its personnel policies and discipline in its plant,
Stickney's credibility is tainted in the first instance by the
workers' compensation claim, rejected May 25, 1994, he had
filed against this Respondent for injuries which, the relevant
bureau found, were sustained fully a year before the start of
his employment with the Respondent. The bureau's decision
also noted that Stickney's supporting emergency room report
showed that, when he first had sought medical assistance,
Stickney reported that the injuries had occurred 1 day earlier
than cited in the claim and had happened while descending
from his pickup truck, rather than when stepping from an
employer's tow motor into a hole. The apparently dual mis-
representations made to support this claimÐas to the identity
of his employer when he was hurt and as to how and where
the injuries occurredÐnot only detract from the veracity of
Stickney's account of his conversations with Respondent's
supervisors, Rock and Paul Brown, concerning his prior in-
volvement with the Union at Artesian, which was denied by
them, but add credence to the testimony of Rock and Randall
Brown that, to be relieved of undesirable assignments he, re-
spectively, had threatened to hit his head, to drop a brick on
his toe, and to file workers' compensation claims against the
Respondent for both injuries. Such false claims would be
consistent with what Stickney already has done.The record further indicates that the occurrence of a num-ber of Stickney's workplace infractions were undisputed. Ac-
cordingly, Stickney admitted that he had damaged the over-
head door, blaming it on inexperience with the forklift; that
he had given the employees the wrong bricks in the major
order for blended bricks, blaming that on a former super-
visor; and that he had not returned to work after lunch at the
airport lounge, explaining that he had been kidnapped and
held there incommunicado. In the last instance, Stickney's
excuse for not having gone back to work from the airport
lounge speaks for itself. As no evidence was offered that,
while held at the lounge, Stickney had attempted to get as-sistance, that he had tried to make a break for work and free-dom by taking a bus or taxi the 4 miles back to the plant
or that he, thereafter, had filed a complaint concerning his
abduction with the police, it cannot be found that he did any
of those things. Without joining in the Respondent's specula-
tion that Stickney's real reason for not going back to work
from the lounge was because he was too intoxicated, consid-ering Stickney's testimony that he did not take his first beer
draft until the afternoon when it became clear that he was
not going to be driven back to work, I note that he appar-
ently was not held hostage or, if so, that he was well treated.
More seriously, Stickney's conduct in this regard and his ac-
companying justification reflect on his attitude and calibre as
an employee.The Respondent, by not following its policies in failing totimely and effectively deal with Stickney's infractions, may
have violated its own rules, but Stickney, in filing his above
patently false workers' compensation claim against the Re-
spondent, violated those of society. For that and for other
reasons noted here, including his acknowledged breaches of
work rules and actions reflecting on his work competence
and attitude, I do not credit Stickney where his testimony
conflicts with that of other witnesses to this proceeding.
Therefore, Stickney's denied accounts of his prelayoff con-
versations with Paul Brown and Rock about his union activi-
ties while at Artesian are not accepted.I also do not rely on the testimony of Jarvis, Stickney'ssupporting witness. Jarvis initially testified that he voluntarily
had resigned his job with the Respondent to go into business,
thereby implying that his departure and his testimony on
Stickney's behalf would be dispassionate. It however ap-
peared from his later testimony that Jarvis had quit under
Company-applied pressure, with further implication that the
Respondent had applied such duress because of his known
friendship with Stickney. Accordingly, Jarvis testified that
Rock had asked him in February 1994 why he still was run-
ning around with Stickney. Such circumstances could materi-
ally have colored and made less disinterested Jarvis' testi-
mony concerning the Respondent and Stickney. On the other
hand, although Jarvis had been laid off in early December
1993, at the same time as Stickney and nine other employ-
ees, his friendship with Stickney did not prevent his recall
in early January 1994. What is internally inconsistent about
Jarvis' testimony apart from his conflicting accounts as to
why he left the Respondent's employ and questions of
patness was the unlikelihood that, assertedly having actively
undertaken to force Jarvis' resignation, at least in part, be-
cause of his relationship with Stickney, Rock, when asked by
Jarvis why Stickney had not been recalled, would not just
confide in Jarvis, but would do so stating reasons deleterious
to the Respondent. Similarly, it seems unlikely that Rock
would make similar representations to Paul Brown where
Jarvis was situated to have heard them. In an admittedly
noisy plant, Jarvis would have had to have been conspicu-
ously close to have overheard such a conversation. Accord-
ingly, I find that the Respondent did not violate Section
8(a)(1) of the Act in that Rock did not state, either directly
to Jarvis or in conversation with Paul Brown overheard by
Jarvis, that Stickney would not be recalled from layoff be-
cause he had a case pending against Artesian before the
Board and that he, or the Respondent, did not need that kind
of trouble.VerDate 12-JAN-9915:09 Jul 27, 1999Jkt 183525PO 00000Frm 00008Fmt 0610Sfmt 0610D:\NLRB\319\3194apps04PsN: apps04
 25RICHLAND MOULDED BRICK CO.15P*I*E Nationwide, Inc., 282 NLRB 1060, 1065 (1987), supple-mental decision 297 NLRB 454 (1989), enfd. 894 F.2d 887(1990).16251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981),cert. denied 455 U.S. 989 (1982); approved in Transportation Man-agement Corp., 462 U.S. 393 (1983).17If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.Having found implausible the testimony of Stickney andJarvis concerning conversations with Respondent's officials,
participated in and/or overheard, concerning Stickney's union
activities at, and lawsuits against, a prior employer, I find no
evidence of a connection between the Respondent and Arte-
sian sufficient to provide notice to the Respondent that
Stickney had been active on behalf of a union while with Ar-
tesian or that he had filed any legal actions against that Em-
ployer. Even if Stickney had seen a Respondent's salesman
at Artesian while he had worked there, Stickney testified that
he did not speak to the salesman until later when he already
was with the Respondent and, then, only of other things,
such as what the salesman had been doing at Artesian. As
noted, Stickney had not even listed Artesian as a prior em-
ployer in the job application he filed with the Respondent
and had not engaged in union activities while with the Re-
spondent. There is no showing as to why the Respondent, ei-
ther through its salesman or by some institutional relation-
ship with Artesian, would have had any knowledge of
Stickney's union activities at Artesian.The record, in any event, establishes, contrary to the alle-gations of the complaint, that Stickney was laid off in De-
cember together with 10 other employees, 8 of whom were
recalled to work in approximately 1 month. I find from this
pattern of recall and from the uncontroverted testimony that
layoffs were common in the Respondent's business, that
Stickney originally was lawfully laid off with a group of em-
ployees, most of whom were acceptable to the Respondent,
for economic reasons and that, unlike 8 of the 11 laid off,
he was not recalled because of his work performance and at-
titude. While it is established that it is unlawful to discrimi-
nate against an employee because of union activities at some
prior place of employment and/or because the employee had
filed and prosecuted unfair labor practice proceedings against
that earlier employer,15I find from the credited evidence thatthe Respondent did not violate Section 8(a)(1), (3), and (4)of the Act by laying off and/or refusing to recall Stickney
because of his prior union activities and sympathies while he
was with Artesian and/or because he had initiated and pros-
ecuted unfair labor practice proceedings against that Em-
ployer. Even if the General Counsel had established by credi-
ble evidence the violation of Section 8(a)(1) of the Act al-
leged in the complaint so as to help establish a prima facie
case, under Wright Line,16the Respondent has shown by apreponderance of the evidence that, in any event, it would
have laid Stickney off when it did for economic purposes
and that it did not recall him for the lawful reasons estab-
lished in the record.CONCLUSIONSOF
LAW1. The Respondent, Richland Moulded Brick Company, is,and at all times material here has been, an employer engaged
in commerce within the meaning of Section 2(2), (6), and (7)
of the Act.2. The Respondent did not engage in conduct violative ofSection 8(a)(1), (3), and (4) of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended17ORDERIt is ordered that the complaint is dismissed in its entirety.VerDate 12-JAN-9915:09 Jul 27, 1999Jkt 183525PO 00000Frm 00009Fmt 0610Sfmt 0610D:\NLRB\319\3194apps04PsN: apps04
